          Case 1:19-cv-11925-ALC Document 18 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                10/27/2020
SOUTHERN DISTRICT OF NEW YORK

 JEFFREY RODRIGUEZ,

                                  Plaintiff,
                                                              1:19-cv-11925 (ALC)
                      -against-
                                                              Order
 CITY OF NEW YORK, ET AL.,

                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       The Court is in receipt of Defendants’ Answer filed on October 9, 2020. ECF No. 17. The

Parties are hereby ORDERED to submit a joint status report, including on status of service as to Mr.

Ramos, by November 10, 2020.

SO ORDERED.

Dated: October 27, 2020                               ___________________________________
       New York, New York                                  ANDREW L. CARTER, JR.
                                                           United States District Judge
